DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/KR2018/001154 filed 01/26/18 and claims foreign priority from application KR10-2017-0012624 filed 02/26/2017.
Status of Claims
Claims 1-3 and 6 are pending and present for consideration.

Claim Objections
In view of Applicant’s amendments, the objection to Claim 1 set forth in the non-final rejection dated 10/30/20 has been withdrawn.

Claim Rejections - 35 USC § 112
In view of Applicant’s amendments, the rejections of Claims 6 and 7 under 35 U.S.C. 112(b) set forth in the non-final rejection dated 10/30/20 has been withdrawn. However, Applicant’s amendments have necessitated a new rejection under 35 U.S.C. 112(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “…wherein the strain sensor has a pre-loading configuration, in which the polymer substrate having the wrinkled structure stretches out but strain is not applied to the piezoresistor, and an operating configuration, in which strain begins to be applied to the piezoresistor simultaneously as the polymer substrate having the wrinkled structure stretches out…” in lines 12-15. Claim 1 is indefinite because the recitation above appears to describe how the strain sensor functions without adding structural limitations to the claimed artificial bladder.  The Applicant is advised to amend Claim 1 to recite: “…wherein the strain sensor is configured to operate in a pre-loading region, in which the polymer substrate having the wrinkled structure stretches out but strain is not applied to the piezoresistor, and the strain sensor is configured to operate in an operating region, in which strain begins to be applied to the piezoresistor simultaneously as the polymer substrate having the wrinkled structure stretches out…” Claims 2, 3, and 6 are indefinite by virtue of their dependence on Claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wascher et al. (Wascher) USPN 4961747 in view of Martin et al. (Martin) US 2018/0243481 A1 and further in view of Schmid et al. (Schmid) US 2013/0172664 A1 and Jo et al. (Jo) KR 1020160103852A (the Wascher, Schmid, and Jo references were provided in the IDS dated 07/26/19; an English translation of the Jo reference was provided with the non-final rejection dated 10/30/20.)
Regarding Claim 1, Wascher discloses the invention substantially as claimed being (Figures 1-5; column 3, lines 12-43 and column 4, line 4 – column 6, line 53) an artificial bladder comprising: a main body (2) which includes an inlet port (12), an outlet port (16), and a predetermined reservoir portion (6) configured to store urine between the inlet port (12) and the outlet port (16) and is formed of a biocompatible polymer (column 3, lines 17-19 disclose the use of a biocompatible material and column 4, lines 19-21 disclose the use of polyvinyl chloride), a volume of the reservoir portion (6) changes according to the amount of urine; and an actuator (20, means for controlling the flow of urine) which is provided at the outlet port (16).
However, Wascher does not disclose a reservoir formed of an expandable polymer. Additionally, Wascher  does not disclose a strain sensor, which is attached to an outer wall of the main body, formed of a piezoresistor placed on a polymer substrate having a wrinkled structure, and is provided so that, when the volume of the reservoir portion increases, the wrinkled structure stretches out and resistance of the strain sensor changes. Last, the actuator of Wascher is not configured to discharge the urine according to a result detected by the strain sensor.
Martin teaches (Figure 22; [0299]-[0301]) the use of an expandable polymer ([0300] describes gelled meshes that are lyophilized as a final product and rehydrated prior to use), in the same field of tissue engineering, for the purpose providing a scaffold for organ reconstruction [Abstract].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the reservoir in the artificial bladder of Wascher from an expandable polymer, as taught by Martin, in order to provide a resilient scaffold for soft tissue reconstruction
Wascher, in view of Martin, does not disclose a strain sensor, which is attached to an outer wall of the main body, formed of a piezoresistor placed on a polymer substrate having a wrinkled structure, and is provided so provided so that, when the volume of the reservoir portion increases, the wrinkled structure stretches out and resistance of the strain sensor changes. Moreover, the actuator of Wascher, in view of Martin, is not configured to discharge the urine according to a result detected by the sensor.
Schmid teaches (Figure 1; [0026]-[0029]) a sensor, which is attached to an outer wall of the main body (pressure sensors 14a-14d), and is provided so that, when the volume of the reservoir portion increases, the resistance of the sensor changes ([0027] describes: “[I]f the bladder 12 is completely filled or has reached a pre-defined filling level, the bladder wall 16 will contact at least one of the pressure sensors 14a-14d so that the filling level of the bladder 12 can be automatically detected”),  and an actuator (a pump) configured to discharge the urine according to a result detected by the sensor ([0028]-[0029]), in the same field of endeavor, for the purpose of helping to empty and refill a bladder [Abstract]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to attach a sensor on an outer wall of the main body of the artificial bladder of Wascher as modified Martin, so that, when the volume of the reservoir portion increases, the resistance of the sensor changes, and to provide an actuator configured to discharge the urine 
However, Wascher, in view of Martin and Schmid, does not disclose a strain sensor formed of a piezoresistor placed on a polymer substrate having a wrinkled structure, and is provided so that when the wrinkled structure stretches out, a resistance of the sensor changes.  Additionally, the actuator of Wascher, in view of Martin and Schmid, is not configured to discharge the urine according to a result detected by a strain sensor.
Jo teaches ([0020]-[0022]) a strain sensor formed of a piezoresistor placed on a polymer substrate having a wrinkled structure ([0020] describes the conducting carbon material, or carbon nanotubes [0022] coated on a polymeric yarn, and Figure 2a shows a polymer substrate which has a wrinkled structure), in the field of biosensors, for the purpose of measuring a deformation generated in the structure [0003]. Additionally, Jo teaches (Figures 1-3; [0036]-[0054]) that the strain sensor (100) provided so that, when the wrinkled structure stretches out, a resistance of the sensor changes [0040], in the field of biosensors, for the purpose of detecting a biological signal more effectively [0001].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to replace the sensor in the artificial bladder of Wascher, as modified Martin and Schmid, with a strain sensor formed of a piezoresistor placed on a polymer substrate having a wrinkled structure, provided so that, when the wrinkled structure stretches out, a resistance of the sensor changes, as taught by Jo, in order to measure a deformation generated in the artificial bladder more effectively. As the result of this modification, the valve (20) of Wascher, in view of Martin and Schmid, would discharge the urine according to a result detected by the strain sensor.
Last, the limitation “…wherein the strain sensor has a pre-loading configuration, in which the polymer substrate having the wrinkled structure stretches out but strain is not applied to the piezoresistor, 



Regarding Claims 2 and 3, Wascher, in view of Martin, Schmid, and Jo, does not disclose a reservoir formed of a hydrogel having a double-network structure, wherein the hydrogel is crosslinked with a nanofiber.
Martin teaches (Figure 22; [0299]-[0301]) the use of a hydrogel having a double-network structure crosslinked with a  nanofiber ([0300] describes a mesh of electrospun PCL nanofibers impregnated with an interpenetrating, hydrogel composed of PEG-DA and hyaluronic acid; [0192] describes crosslinking the nanofibers and the hydrogel), in the same field of tissue engineering , for the purpose providing a scaffold for soft tissue reconstruction capable of reducing foreign body response, improving tissue integration [Abstract].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the reservoir in the artificial bladder of Wascher, as modified by Martin, Schmid, and Jo, from an expandable polymer made of a hydrogel having a double-network 

Regarding Claim 6, Jo teaches ([0020]-[0022]) a piezoresistor formed of a nanomaterial film ([0020] describes the conducting carbon material, or carbon nanotubes [0022] coated on a polymeric yarn), in the field of biosensors, for the purpose of measuring a deformation generated in the structure [0003]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a piezoresistor in the artificial bladder of Wascher, as modified Martin, Schmid, and Jo, formed of a nanomaterial film, as taught by Jo, in order to measure a deformation generated in the artificial bladder.


Response to Arguments
Applicant's arguments filed 02/24/21 have been fully considered but they are not persuasive. Applicant argues that the references individually and in combination fail to teach or suggest the limitation “…the strain sensor has a pre-loading configuration, in which the polymer substrate having the wrinkled structure stretches out but strain is not applied to the piezoresistor, and an operating configuration, in which strain begins to be applied to the piezoresistor simultaneously as the polymer substrate having the wrinkled structure stretches out…” This argument is not persuasive because the recitation above does not impart any structural limitations on the claimed invention.  This functional language does not patentably distinguish the claimed invention from the prior art. The strain sensor of Wascher, as modified Martin, Schmid, and Jo meets all the claim limitation, and therefore, is fully .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Isabella can be reached on (571) 272-4749.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774